DETAILED ACTION

Status of Application
This action is a Non-Final Rejection. This action is in response to the application filed on May 14, 2020.
Claims 1-47 are canceled. 
Claims 48-67 are pending and are rejected. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim Interpretation
	Applicant’s claims include language that does not serve to differentiate the claims from the prior art. The following are examples of this type of language:
Claim 48: “operable to at least select data,” “operable to transfer data from the DAD to the DTC,” and “a remaining battery life estimation system operable to….” Claims 65-67 include similar limitations. If a system is operable to perform a function, then it only needs to be capable of performing said function. 
Claim 57: “wherein the DTC scroll keys enable user selection of a personality from the plurality of personalities and the display indicates the selectable personality.” User selection of a personality is not positively recited in this claim. Additionally, the data displayed is nonfunctional descriptive material. 
Claim 58: “for receiving and storing transferred data.” This is intended use. 
Claim 59: “for displaying information.” This is intended use. 
Claim 61: “to enable the EMV device to receive and execute an expanded set of commands that, when executed, allows the writing of data to a secure memory element of the EMV device.”



Claim Objections




Claim Rejections - 35 USC § 112
The following is a quotation 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 48-67 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 48 recites “when subsequently using the DTC to effect a digital transaction” and claim 64 recites “wherein the user-selected data that is received causes the DTC to operate in accordance with the user-selected data when the DTC is subsequently used to effect a digital transaction.” The scope of “subsequently” as recited in these claims is unclear. This appears to be a relative term because it is unclear to what the actions are subsequently occurring. 
Claim 48 recites “the data selected.” This limitation lacks antecedent basis. 
Claims 48 and 64 recite “a remaining battery life estimation system.” It is unclear what is meant by this system and whether it invokes 35 U.S.C. 112(f). While the specification refers to a remaining battery life estimation system, it doesn’t explain what hardware and/or software components are included in the system.
Claim 58 recites a “DTC external processor.” It is unclear what is meant by this limitation. For example, in what manner is the processor external? Is it completely external to the card and on another device? Is it on an external portion of part of the card? 
Claims 66 and 67 (originally labeled and 65 and 66) do not include any limitations. These claims appear to only include a preamble. 



Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 


Claims 65 and 66 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. These claims do not fall within one of the statutory categories. If these are system claims, then the limitations should include tangible structural components such as hardware. 
As such, the claims are not patent eligible.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 66 and 67 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Houston et al., U.S. Patent Application Publication No. 2009/0287433 A1. 

Claim 66 (Originally labeled as 65):
Houston discloses: 
A remaining battery life estimation apparatus operable to detect an occurrence of at least one electrical event and to measure the duration of the at least one electrical event, each electrical event having an associated power usage amount, and subsequent to detection of an occurrence of an at least one electrical event, the remaining battery life estimation apparatus calculates the total energy usage using the associated power usage amount in respect of the at least one electrical event and the duration of the at least one electrical event (See at least Houston, Fig. 1 and associated text; Fig. 2 and associated text (metering and collection system); Figure 3 and associated text (device with metering component); Figs. 9A and 9B and associated text (The battery meter takes measures battery usage for an event during a time period.)).

Claim 67 (Originally labeled as 66):
Houston discloses: 
A remaining battery life estimation apparatus operable to detect an occurrence of at least one electrical event, each electrical event having an associated energy usage amount, and subsequent to detection of an occurrence of an at least one electrical event, the remaining battery life estimation apparatus calculates the total energy usage using the associated energy usage amount in respect of the at least one electrical event (See at least Houston, Figs. 9A and 9B and associated text (The battery meter takes measures battery usage for an event during a time period.)).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 48-56, 58-62, 64, and 65 are rejected under 35 U.S.C. 103 as being unpatentable over Spodak et al., U.S. Patent Application Publication Number 2012/0074232 A1 and Houston et al., U.S. Patent Application Publication No. 2009/0287433 A1.

Claim 48:
Spodak teaches:
a Data Assistance Device (DAD), including: (see at least Spodak, Fig.1, item 100).
a user interface that is operable to at least select data, and (see at least Spodak, fig. 1, item 104; paragraph 0025).
a DAD transmitter (see at least Spodak, Fig. 1, item 106 and associated text).
a Digital Transaction Card (DTC), including: (see at least Spodak, Fig. 1, item 110).
a Digital Transaction Processing Unit (DTPU), (see at least Spodak, fig. 1, items 110, 111, 114).
and a DTC receiver, (see at least Spodak, Fig. 1, item 116 and associated text.).
wherein the DAD and DTC are operable to transfer data from the DAD to the DTC (see at least Spodak, Fig. 1, item 120 and associated text).
and when subsequently using the DTC to effect a digital transaction, the DTC operates in accordance with the data selected and transferred from the DAD to the DTC, and (see at least Spodak, Fig. 3 and associated text (The UC is paired 
Spodak does not explicitly teach, but Houston, however, does teach:
wherein the digital transaction apparatus further includes: a remaining battery life estimation system operable to detect an occurrence of at least one electrical event and to measure the duration of the at least one electrical event, each electrical event having an associated power usage amount, (See at least Houston, Figs. 9A and 9B and associated text (The battery meter takes measures battery usage for an event during a time period.)).
and, subsequent to detection of an occurrence of an at least one electrical event, the remaining battery life estimation system calculates the total energy usage using the associated power usage amount in respect of the at least one electrical event and the duration of the at least one electrical event (See at least Houston, Fig. 9B, item 960 and associated text (“report energy usage for portable device events”)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Houston’s battery meter that reports energy usage for portable device events with Spodak’s universal card. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of accurately determining the battery life remaining on the card so that the user knows whether the card can be used without being recharged or without receiving additional battery power. 

Claim 49:
Spodak further teaches:
wherein the transferred data includes data pertaining to one or more selectable personalities (see at least Spodak, paragraph 0028 (The card is programmed to emulate any type of traditional card such as a credit card, debit card, transportation pass, etc.)).

Claim 50:
Spodak further teaches:
wherein data pertaining to the plurality of selectable personalities is stored on the DAD, (see at least Spodak, paragraph 0027 ("The e-wallet application 105 allows the user to input information about traditional cards for storage in the memory 102.”)).
and changing the current personality of the DTC to the selected personality includes:  receiving, by the DAD and by operation of the DAD user interface, the instruction to change the current personality of the DTC to the selected personality (see at least Spodak, paragraph 0028).
transmitting, by the DAD transmitter to the DTC receiver, data related to the selected personality (see at least Spodak, paragraph 0028).
implementing, in the DTC, a change from the current personality to the selected personality in accordance with the data such that when the DTC operates with a digital transaction device to effect the digital transaction, the digital transaction device recognizes the selected personality (see at least Spodak, paragraph 0028).

Claim 51:
Spodak further teaches:
wherein data related to the plurality of selectable personalities is stored on the DTC, (see at least Spodak, paragraph 0029).
and changing the current personality of the DTC to the selected personality includes: receiving, by the DAD, and by operation of the DAD user interface, the instruction to change the current personality of the DTC to the selected personality (see at least Spodak, paragraph 0028).
transmitting, by the DAD transmitter to the DTC receiver, the instruction to change the current personality of the DTC to the selected personality (see at least Spodak, paragraph 0028).
implementing, in the DTC, a change from the current personality to the selected personality in accordance with the instruction such that when the DTC operates with a digital transaction device to effect the digital transaction, the digital transaction device recognizes the selected personality (see at least Spodak, paragraph 0028).

Claim 52:
Spodak further teaches:
wherein the selected and transferred data includes one or more instructions (see at least Spodak, paragraph 0028 (programming)).

Claim 53:
Spodak further teaches:
wherein the one or more instructions include instructions to change a current personality of the DTC to a personality selected from a plurality of selectable personalities (see at least Spodak, paragraph 0028).

Claim 54:
Spodak further teaches:
wherein the DTC includes a user interface (see at least Spodak, paragraph 0029; paragraph 0047).

Claim 55:
Spodak further teaches:
wherein the selected data transferred from the DAD to the DTC including data pertaining to the plurality of selectable personalities and stored on the DTC are individually selectable by operation of the DTC user interface (see at least Spodak, paragraph 0029).

Claim 56:
Spodak further teaches:
wherein changing a current personality of the DTC to the selected personality includes: receiving, by operation of the DTC user interface, one or more instructions to change the current personality of the DTC to the selected personality; implementing, in the DTC, a change from the current personality to the selected personality in accordance with the one or more instructions such that when the DTC operates with a digital transaction device to effect the digital transaction, the digital transaction device recognizes the selected personality (see at least Spodak, paragraph 0029).

Claim 58:
Spodak further teaches:
wherein the DTC includes a DTC external processor for receiving and storing transferred data (see at least Spodak, Fig. 1, item 101 (if the claimed processor is on a device other than the card) or item 114 (if the claimed processor is on the card).

Claim 59:
Spodak further teaches:
wherein the DTC includes a display for displaying information (see at least Spodak, Fig. 1, item 112).

Claim 60:
Spodak further teaches:
wherein the DTPU is an EMV device including a software module having instruction code which, when executed, causes the EMV device to receive and execute commands according to the Global Platform Standard Command set including commands to install an Applet displaying a credit card personality (see at least Spodak, Fig. 10A, item 1011 (EMV chip); paragraph 0029 (The card may have its own interface for programming the card.); paragraph 0070 (EMV chip)).

Claim 61:
Spodak further teaches:
wherein the DTPU is an EMV device operating in accordance with firmware wherein the firmware has been modified to enable the EMV device to receive and execute an expanded set of commands that, when executed, allows the writing of data to a secure memory element of the EMV device (see at least Spodak, Fig. 1, item 119; paragraph 0087).

Claim 62:
Spodak further teaches:
wherein a digital transaction device interfaces with the EMV device by physical connection with contact terminals of the EMV device, or by contactless connection (ISO 14443 Standard), or by interaction between a magnetic stripe reader associated with the digital transaction device and a magnetic stripe of the DTC (see at least Spodak, Fig. 4, Items 111, 116, 117, 401, 441, 421); Fig. 10A, item 1011 (EMV chip)).

Claim 64:
Spodak further teaches:
wherein the digital transaction device is any one or more of a POS/EFTPOS terminal, an ATM, an internet connected computer or a personal computer (see at least Spodak, Fig. 4, Items 111, 116, 117, 401, 441, 421); paragraph 0072 (point-of-sale terminals)).

Claim 65 (Originally labeled as 64):
Spodak teaches:
a Digital Transaction Processing Unit (DTPU)
a DTC receiver that is operable to receive user-selected data from a transmitter associated with a Data Assistance Device (DAD),  (see at least Spodak, Fig. 1, item 116).
wherein the user-selected data that is received causes the DTC to operate in accordance with the user-selected data when the DTC is subsequently used to effect a digital transaction, (see at least Spodak, Fig. 1, item 120; paragraph 0028).
Spodak does not explicitly teach, but Houston, however, does teach:
and wherein the DAD and/or the DTC further includes: a remaining battery life estimation system operable to detect an occurrence of at least one electrical event and to measure the duration of the at least one electrical event, each electrical event having an associated power usage amount, (See at least Houston, Figs. 9A and 9B and associated text (The battery meter takes measures battery usage for an event during a time period.)).
and subsequent to detection of an occurrence of an at least one electrical event, the remaining battery life estimation system calculates the total energy usage using the associated power usage amount in respect of the at least one electrical event and the duration of the at least one electrical event (See at least Houston, Fig. 9B, item 960 and associated text (“report energy usage for portable device events”)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Houston’s battery meter that reports energy usage for portable device events with Spodak’s universal card. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of accurately determining the battery life remaining on the card so that the user knows whether the card can be used without being recharged or without receiving additional battery power. 


Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over Spodak et al., U.S. Patent Application Publication Number 2012/0074232 A1; Houston et al., U.S. Patent Application Publication No. 2009/0287433 A1; and Mitra et al., U.S. Patent Application Publication No. 2016/0267486 A1.

Claim 57:
Spodak does not explicitly teach, but Mitra, however, does teach:
wherein the DTC user interface includes scroll keys and a display, and wherein the DTC scroll keys enable user selection of a personality from the plurality of personalities and the display indicates the selectable personality (see at least Mitra, Fig. 9 ("Navigational System/Buttons" “E Ink Display”); Fig. 21, items 155, 160; paragraph 0109).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Mitra’s navigational scrolls and display with Spodak’s universal card. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of interacting with the card’s interface in order to provide selections for a transaction.
 

Claim 63 is rejected under 35 U.S.C. 103 as being unpatentable over Spodak et al., U.S. Patent Application Publication Number 2012/0074232 A1; Houston et al., U.S. Patent Application Publication No. 2009/0287433 A1; and Field (Field, Anne. “No Card, No Problem: Pay with your Ring, Watch, Bracelet,” https://www.creditcards.com/credit-card-news/wearable-payment-accessories-ring-watch-bracelet/ (Oct. 24, 2016).).

Claim 63:
Spodak does not explicitly teach, but Field, however, does teach:
wherein the DTC is a wearable device including a watch, a wrist band, a ring or an item of jewelry (see at least Field, The full document describes wearable pay devices such as watches, fitness bands, rings, bracelets, and jackets.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Field’s wearable pay devices with Spodak’s universal card. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of making payments convenient for users by not requiring them to carry payment cards, and instead allowing them to make payments using items that are commonly worn.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH H ROSEN whose telephone number is (571)270-1850.  The examiner can normally be reached on Monday - Friday, 9:30 am - 6:00 pm, ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached at 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3692